Opinion

O’CONNELL, C. J.
The defendant has filed a motion for permission to file a supplemental brief in this pending case in light of United States v. Doyle, 130 F.3d 523 (2d Cir. 1997). We deny the defendant’s motion.
*772In Doyle, the defendants appealed from a judgment of conviction, arguing that the District Court committed reversible error when it instructed the jury that the reasonable doubt standard and the presumption of innocence were rules “designed to protect the innocent and not the guilty.” Id., 533. The United States Court of Appeals for the Second Circuit agreed with the defendants and held that such a jury charge “incorrectly states both the reasonable doubt standard and the presumption of innocence.” Id., 538.
In light of the decision in Doyle, the defendant in the present case now seeks to file a supplemental brief. More specifically, the defendant now seeks to challenge the trial court’s jury instructions, which contained a provision identical to the provision challenged in Doyle.
Our Supreme Court has consistently approved jury instructions that provide that the presumption of innocence and the reasonable doubt standard are rules of law “designed to protect the innocent and not the guilty.” See, e.g., State v. Stanley, 223 Conn. 674, 695-96, 613 A.2d 788 (1992); State v. Thomas, 214 Conn. 118, 119, 570 A.2d 1123 (1990). Because we are bound by the decisions of our Supreme Court; State v. Vas, 44 Conn. App. 70, 78, 687 A.2d 1295, cert. denied, 240 Conn. 910, 689 A.2d 474 (1997); and not the decisions of the United States Courts of Appeals; see State v. Sebastian, 243 Conn. 115, 139, 701 A.2d 13 (1997); the issue that the defendant seeks to brief would not affect our decision in this case.
The defendant’s motion for permission to file a supplemental brief is denied.
In this opinion the other judges concurred.